Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00933-CV

                            IN THE INTEREST OF G.I.P., ET AL.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02526
                     Honorable Charles E. Montemayor, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. Counsel’s motion to withdraw is DENIED. It is ORDERED that no costs be
assessed against appellant in relation to this appeal because appellant qualifies as indigent under
TEX. R. APP. P. 20.

       SIGNED May 1, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice